      Case 2:19-cv-00264 Document 209 Filed on 04/06/21 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 06, 2021
                         UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

FIMBANK PLC,                                 §
                                             §
         Plaintiff,                          §
VS.                                          § CIVIL ACTION NO. 2:19-CV-00264
                                             §
DISCOVERY INVESTMENT CORP., et               §
al,                                          §
                                             §
         Defendants.                         §

                                  FINAL JUDGMENT

       Pursuant to the Court’s dispositive Orders (D.E. 132, 144, 152, 156, 185, 204, 205,

207, 208), the Court enters final judgment dismissing this action.

       ORDERED this 6th day of April, 2021.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




1/1
